DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
Claims 1-24 are pending.
Election/Restrictions

Applicant's election of species with traverse in the reply filed on 03/28/2022 is acknowledged. The election was made with traverse.
Pursuant to Applicant’s arguments, previously withdrawn species of compound of the formula (I), II, III-IX, B and C are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all species previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the election of species requirement as set forth in the Office action mailed on 01/26/2022 is hereby withdrawn. 
Claims 1-24 are under current examination.
Claim Objections
Claims 1-24 are objected to because of the following informalities:  
Claims 1-24 are generally narrative and present primarily a statement, rather than the claiming of a method directed to the synthesis of compound of formula 1, comprising reacting compound of formula 2---. There are numerous instances where the claims fail to conform with current U.S. practice. For instance, at several instances, the claims recite “said alkyl group being chosen from the group formed by methyl, ethyl---”; “(also known as--)” etc. Thus, the language of claims 1-24 is failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. Applicant is suggested to conform with current U.S. practice in structuring of claims. For instance, “wherein said alkyl group being chosen or selected from the group consisting of methyl, ethyl---” 
Appropriate correction required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for compounds of pages 52-54, 57-64, does not reasonably provide enablement for all the plethora of possible structures encompassed by the generic formula (I).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.
The specification fails to prepare any of the compounds except for the compounds recited as above of the instant specification. The specification is non-enabling for any compounds compound other than species as recited above. One should be able, from a reading of the claims, determine what that claim does or does not encompass.
           Why? Because that claim precludes others from making, using, or selling that compound for 20 years.  Therefore, one must know what compound is being claimed.                                  
The specification lacks direction or guidance for placing all of the alleged products in the possession of the public without inviting more than routine experimentation. Applicants are referred to In re Fouche, 169 USPQ 429 CCPA 1971, MPEP 716.02(b).  
            There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is undue.  These factors include 1) the breadth of the claims, 2) the nature of the invention, 3) the state of the prior art, 4) the level of one of ordinary skill, 5) the level of predictability in the art, 6) the amount of direction provided by the inventor, 7) the existence of working examples, and 8) the quantity of experimentation needed to make or use the invention based on the content of the disclosure.  In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).
The nature of the invention

        The nature of the invention is the preparation of numerous compounds having Formula (I), wherein n=0 or 1 m=0 or 1; R0-R5 range from substituents with varied structures such as alkyl aryl, heteroaryl---heterocyclic etc., which are optionally substituted with any chemical moiety; Z which can again be any structure formed by chemical groups such as -NR3R4, O, S etc., which are optionally substituted with any chemical moiety..
State of the Prior Art

          Predicting the formation of the claimed compounds is complex and difficult.  Chemistry in general is an unpredictable area of inquiry and as stated in the preface to a recent treatise:
“Most non-chemists would probably be horrified if they were to learn how many attempted syntheses fail, and how inefficient research chemists are.  The ratio of successful to unsuccessful chemical experiments in a normal research laboratory is far below unity, and synthetic research chemists, in the same way as most scientists, spend most of their time working out what went wrong, and why.  Despite the many pitfalls lurking in organic synthesis, most organic chemistry textbooks and research articles do give the impression that organic reactions just proceed smoothly and that the total synthesis of complex natural products, for instance, is maybe a labor-intensive but otherwise undemanding task.  In fact, most syntheses of structurally complex natural products are the result of several years of hard work by a team of chemists, with almost every step requiring careful optimization.  The final synthesis usually looks quite different from that originally planned, because of unexpected difficulties encountered in the initially chosen synthetic sequence.  Only the seasoned practitioner who has experienced for himself the many failures and frustrations which the development (sometimes even the repetition) of a synthesis usually implies will be able to appraise such work……Chemists tend not to publish negative results, because these are, as opposed to positive results, never definite (and far too copious) [preface]…….even structurally simple compounds often turn out not to be so easy to make as initially thought. [pg. 2]……….…….. As illustrated by the examples discussed below, a good retrosynthesis requires much synthetic experience, a broad knowledge of chemical reactivity, and the ability to rapidly recognize synthetically accessible substructures [pg. 3]…….. As will be shown throughout this book, the outcome of organic reactions is highly dependent on all structural features of a given starting material, and unexpected products may readily be formed. [8]……...Even the most experienced chemist will not be able to foresee all potential pitfalls of a synthesis, specially so if multifunctional, structurally complex intermediates must be prepared. The close proximity or conformational fixation of functional groups in a large molecule can alter their reactivity to such an extent that even simple chemical transformations can no longer be performed. Small structural variations of polyfunctional substrates might, therefore, bring about an unforeseeable change in reactivity [pg. 9]…..”  Dorwald F. A. Side Reactions in Organic Synthesis, 2005, Wiley: VCH, Weinheim pg. IX of Preface pg. 1-15. 
The specification is drawn to overabundance of starting materials that contain functionalities that are incompatible with the reaction conditions.  The specification recites a veryl general reaction schemes but fails to provide citations for the procuring starting materials for the numerous functionalized products needed for making compounds of the instant claims.   According to the U.S. Court of Customs and Patent Appeals in In re 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
Argoudelis
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
, De Boer, Eble, and Herr 168 USPQ 99  at 101, "[o]rdinarily no problem in this regard arises since the method of preparing almost all starting materials can be set forth in writing if the materials are not already known and available to the workers in the art, and when this is done the specification is enabling to the public".  In re 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
Argoudelis
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
, De Boer, Eble, and Herr 168 USPQ 99 at 104, "it is essential that there be no question that, at the time an application for patent is filed, (emphasis in original) the invention claimed therein is fully capable of being reduced to practice (i.e., that no technological problems, the resolution of which would require more than ordinary skill and reasonable time, remain in order to obtain an operative, useful embodiment)."   As taught by Dorwald F. A. (Side Reactions in Organic Synthesis, 2005, Wiley: VCH, Weinheim pg. IX of Preface pg. 1-15), organic chemical reactions are capricious in spite of the high skill in the art.   For these reasons, one skilled in the art would be faced with undue amount of research.  The claims are not commensurate in scope with the breadth of enablement in as much as the working examples in the application is limited to at the most 100 (all very similar with respect to substituents R0-R5 and Z; For instance, R0-R3 = alkyl; Z=O or N and R4-R5= H, aryl, alkyl, heterocycloalkyl, heteroaryl substituted with halogen, alkyl, alkene, alkoxy, keto; or Z with R4-R5 makes cycloalkyl, heterocycloalkyl  ring) compared to the wide breadth of the claims (millions of compounds), the unpredictability of the art, the high quantity of experimentation needed to make and use the compounds of the instant claims.
The amount of direction or guidance and the presence or absence of working examples
          The specification has only a few examples of preparing the claimed compounds on pages 52-54, 57-64, that were actually prepared and shared common features R0-R3 = alkyl; Z=O or N and R4-R5= H, aryl, alkyl, heterocycloalkyl, heteroaryl substituted with halogen, alkyl, alkene, alkoxy, keto; or Z with R4-R5 makes cycloalkyl, heterocycloalkyl ring compared to millions of the claimed compounds. The specification is speculative at best.  
 The breadth of the claims   
             The breadth of the claims is drawn to the preparation of numerous compounds having Formula (I), wherein n=0 or 1 m=0 or 1; R0-R5 range from substituents with varied structures such as alkyl aryl, heteroaryl---heterocyclic etc., which are optionally substituted with any chemical moiety; Z which can again be any structure formed by chemical groups such as -NR3R4, O, S etc., which are optionally substituted with any chemical moiety.
.
The quantity of experimentation needed
              
The quantity of experimentation needed would be undue when faced with the lack of direction and guidance present in the instant specification in regards to the process of preparing the entire scope of the claims.	 
            In terms of the 8 Wands factors, undue experimentation would be required to make or use the invention based on the content of the disclosure due to the breadth of the claims, the level of unpredictability in the art of the invention, and the poor amount of direction provided by applicants.  Taking the above factors into consideration, it is not seen where the instant claim is enabled by the instant application. 
               Genentech Inc v. Novo Nordisk A/S (CAFC) 42 USPQ2d 1001, states that “a patent is not a hunting license.  It is not a reward for search, but compensation for its successful conclusion” and [p]atent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable”. 


Claims 1-24 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the art that the inventors, at the time the application was filed, had possession of the claimed invention. See MPEP 2143. The MPEP states that the purpose of the written description requirement is to the ensure that the inventor had possession, as of the filling date of the application, of the specific subject matter claimed by him. Further, for a broad generic claim, the specification must provide adequate written description to identify the genus of the claim.
Claims 1-24 are directed to a compound of Formula (I), wherein n=0 or 1 m=0 or 1; R0-R5 range from substituents with varied structures such as alkyl aryl, heteroaryl---heterocyclic etc., which are optionally substituted with any chemical moiety; Z which can again be any structure formed by chemical groups such as -NR3R4, O, S etc., which are optionally substituted with any chemical moiety. 
Thus, claim 1 is drawn to millions of compounds.
A disclosure should contain representative examples which provide reasonable assurance to one skilled in the art that ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter claimed by him. The applicants have broadly claimed a compound of formula (1). MPEP states that written description for a genus can be achieved by a representative number of species within a broad generic. It is unquestionable that claims 1-24 are broad and generic, with respect to all possible compounds encompassed by claim 1. There is a very large number of structural variations encompassed by formula (1). The claims lack in written description because the specification lacks sufficient variety of species to reflect this variance in the genus, with respect to a R0-R5 and Z with n and m. 
The specification provides guidance to at the most 100 compounds-all very similar with respect to substituents R0-R3 = alkyl; Z=O or N and R4-R5= H, aryl, alkyl, heterocycloalkyl, heteroaryl substituted with halogen, alkyl, alkene, alkoxy, keto; or Z with R4-R5 makes cycloalkyl, heterocycloalkyl ring (pages 52-54, 57-64). The specification does not provide sufficient descriptive support for the myriad of compounds embraced by the claims.
There are millions of combinations of elements R0-R5, Z, n, m, optional substituent and any group by elements, such as O, N, S etc., embraced by claim 1. Considering the lack of guidance provided in the specification, one of ordinary skill in the art would be burdened with undue experimentation to practice the invention commensurate in the scope of claims 1-24.
Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1-24 are indefinite as the claims are method claims and lacks active step. Applicant is suggested to amend claims, for example, “A method of preparing compound of formula I, comprising reacting compound of Formula (II) with an organic compound of Formula III---or IX. 
Appropriate correction required.

Claims 22-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 22-24 are indefinite as these claims recite phrase “preferably---limits included”, which renders the claim indefinite.  This is because the claims refer to broader and narrower range in the same claim and thus scope of these claims is unclear. 
However, for the purpose of compact prosecution, these claims have been interpreted as Claims 22, 0.1 to 1 molar equivalent; Claim 23, 0.0001 to 0.2 molar equivalent; and Claim 24 0.001 to 2 molar equivalent. 
Appropriate correction required.
Citation of Relevant Prior art
The following prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  Following is the relevance of the prior art made of record: 
US 6822109: The prior art teaches a method of preparing same compound as Formula I of the instant claims but differs with respect to reactants.
Conclusion
No Claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PANCHAM BAKSHI whose telephone number is (571)270-3463. The examiner can normally be reached M-Thu 7-4.30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-2720627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PANCHAM BAKSHI/Primary Examiner, Art Unit 1623